By the Court.

Benning, J.
delivering the opinion.
We think, that the motion of McColgan, the plaintiff, for leave “to open his case, and prove that the paper” “ was an acknowledgment of an indebtedness for the amount of five hundred and twenty dollars,” should have been granted; especially, as McCqlgan resisted the nonsuit, insisting that Courts have no power to grant a nonsuit against the consent of the plaintiff, and it is, at least, a very doubtful question whether he was not right in this position. See 1. Pet. R 469.
*633It is almost a matter of course, to let in evidence upon a point, to save a non-suit., The practice is commended by every consideration of expediency.
We, think, then, that the Court below, erred in refusing this- motion,
Judgment reversed and case reinstated.